 
Exhibit 10.1
 
 
 
SHARE EXCHANGE AGREEMENT
THIS SHARE EXCHANGE AGREEMENT (this “Agreement”) is entered into as of the 31st
day of August, 2018 by and among Guided Therapeutics, Inc., a Delaware
corporation (the “Company”) and each of the shareholders of the Company
identified on Schedule A hereto (each a “Shareholder,” and collectively, the
“Shareholders,” and, together with the Company, the “Parties”).
WHEREAS, each Shareholder currently owns the shares of Series C1 Convertible
Preferred Stock, par value $0.001 per share (the “Series C1 Shares”), of the
Company listed and specified on Schedule A hereto.
WHEREAS, each Shareholder wishes to exchange its Series C1 Shares for shares of
Series C2 Convertible Preferred Stock, par value $0.001 per share (the “Series
C2 Shares”), of the Company, upon the terms and conditions set forth in this
Agreement and the related Series C2 Preferred Stock Certificate of Designation
filed with the Secretary of State of the State of Delaware.
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein, and intending to be legally bound hereby, the Parties agree
as follows:
 
1.
Exchange of Shares.

 
 
(a)
Exchange. On the terms and subject to the conditions set forth in this
Agreement, at the Closing (i) each Shareholder will convey, transfer and assign
to the Company, free and clear of all liens, pledges, encumbrances, changes,
restrictions or known claims of any kind, nature or description, and the Company
will accept from each Shareholder, the Series C1 Shares in the individual
amounts as set forth on Schedule A, and (ii) in exchange for the transfer of
such Series C1 Shares by the Shareholders, the Company will issue to the
Shareholders the Series C2 Shares in the individual amounts as set forth
on Schedule A (such exchange referred to herein as the “Exchange”).

 
 
(b)
Closing. The closing of the Exchange (the “Closing”) shall occur simultaneously
with the filing of the Certificate of Designation by the Company with the
Secretary of State of the State of Delaware.

 
2.
Representations and Warranties.

 
 
(a)
Representations and Warranties of the Shareholders.  Each Shareholder severally,
and not jointly, hereby represents and warrants to the Company as follows:

 
 
(i)
Authorization; No Restrictions, Consents or Approvals. Such Shareholder has the
right, power, legal capacity and authority to enter into and perform such
Shareholder’s obligations under this Agreement; and no approvals or consents are
necessary in connection therewith.  All of the Series C1 Shares owned by such
Shareholder are owned free and clear of all liens, pledges, encumbrances,
changes, restrictions or known claims of any kind, nature or description.

 
 
(ii)
Transfer of Series C1 Shares. The Series C1 Shares owned by such Shareholder
will, at the Closing, be validly transferred to the Company free and clear of
any encumbrances, taxes, liens and charges with respect to the transfer thereof
and such shares shall be fully paid and non-assessable with the holder being
entitled to all rights accorded to a holder of Series C1 Shares.  

 
 
(iii)
Investment Representations.

 
 
(A)
Each such Shareholder understands that the Series C2 Shares have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”)
or any other applicable securities laws. Each such Shareholder also understands
that the Series C2 Shares are being offered and issued pursuant to an exemption
from the registration requirements of the Securities Act, under Section 3(a)(9),
Section 4(a)(2) of the Securities Act and/or Regulation D promulgated under the
Securities Act.  
 
 
 
(B)
Each such Shareholder has received all the information such Shareholder
considers necessary or appropriate for deciding whether to acquire the Series C2
Shares. Each such Shareholder understands the risks involved in an investment in
the Series C2 Shares.  Each such Shareholder further represents that such
Shareholder has had an opportunity to ask questions and receive answers from the
Company regarding the terms and conditions of the exchange of the Series C2
Shares and the business, properties, prospects, and financial condition of the
Company and to obtain such additional information necessary to verify the
accuracy of any information furnished to such Shareholder or to which such
Shareholder had access. Each such Shareholder further represents that such
Shareholder is an “accredited investor” within the meaning of Rule 501(a) of the
Securities Act.

 
 
(C)
Each such Shareholder is acquiring the Series C2 Shares for such Shareholder’s
own account for investment only and not with a view towards their resale or
“distribution” (within the meaning of the Securities Act) of any part of the
Series C2 Shares.

 
 
(D)
Each such Shareholder understands that the Series C2 Shares may not be offered,
sold or otherwise transferred except in compliance with the registration
requirements of the Securities Act and any other applicable securities laws or
pursuant to an exemption therefrom, and in each case in compliance with the
conditions set forth in this Agreement.

 
 
(E)
Each such Shareholder acknowledges and agrees that each certificate representing
the Series C2 Shares shall bear a legend substantially in the following form:

 
 
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE. THE SECURITIES MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH
ACT AND SUCH LAWS.”

 
 
(iv)
No Reliance. Each such Shareholder has not relied on and is not relying on any
representations, warranties or other assurances regarding the Company other than
the representations and warranties expressly set forth in this Agreement.

 
 
(b)
Representations and Warranties of the Company.  The Company hereby represents
and warrants to the Shareholders that the representations and warranties made by
the Company are true and correct in all material respects.  The Company hereby
further represents and warrants to Shareholders as follows:

 
 
(i)
Organization and Qualification.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation.

 
 
(ii)
Authorization; No Restrictions, Consents or Approvals.  The Company has full
power and authority to enter into and perform its obligations under this
Agreement. This Agreement has been duly executed by the Company and constitutes
the legal, valid, binding and enforceable obligation of the Company, enforceable
against the Company in accordance with its terms. The execution and delivery of
this Agreement and the consummation by the Company of the transactions
contemplated herein do not and will not on the Closing (A) conflict with or
violate any of the terms of the certificate of incorporation and bylaws of the
Company or any applicable law relating to the Company, (B) conflict with, or
result in a breach of any of the terms of, or result in the acceleration of any
indebtedness or obligations under, any material agreement, obligation or
instrument by which the Company is bound or to which any property of the Company
is subject, or constitute a default thereunder, other than those material
agreements, obligations or instruments for which the Company has obtained
consent for the transactions contemplated under this Agreement, (C) result in
the creation or imposition of any lien on any of the assets of the Company,
(D) constitute an event permitting termination of any material agreement or
instrument to which the Company is a party or by which any property or asset of
the Company is bound or affected, pursuant to the terms of such agreement or
instrument, other than those material agreements or instruments for which the
Company has obtained consent for the transactions contemplated under this
Agreement, or (E) conflict with, or result in or constitute a default under or
breach or violation of or grounds for termination of, any license, permit or
other governmental authorization to which the Company is a party or by which the
Company may be bound, or result in the violation by the Company of any laws to
which the Company may be subject, which would materially adversely affect the
transactions contemplated herein. No authorization, consent or approval of,
notice to, or filing with, any public body or governmental authority or any
other person is necessary or required in connection with the execution and
delivery by the Company of this Agreement or the performance by the Company of
its obligations hereunder.

 
3.
Closing.

 
 
(a)
Conditions to Shareholders’ Obligations. The obligations of Shareholders under
this Agreement shall be subject to satisfaction of the following conditions,
unless waived by Shareholders: (i) the Company shall have performed in all
material respects all agreements, and satisfied in all material respects all
conditions on its part to be performed or satisfied hereunder at or prior to the
Closing; (ii) all of the representations and warranties of the Company herein
shall have been true and correct in all respects when made, shall have continued
to have been true and correct in all respects at all times subsequent thereto,
and shall be true and correct in all material respects on and as of the Closing
as though made on, as of, and with reference to such Closing; (iii) the Company
shall have executed and delivered to Shareholders all documents necessary to
issue the Series C2 Shares to Shareholders, as contemplated by this Agreement;
and (iv) the Company shall have obtained or made, as applicable, all consents,
authorizations and approvals from, and all declarations, filings and
registrations required to consummate the Exchange contemplated by this
Agreement.

 

 
(b)
Closing Documents. At the Closing:

 
 
(i)
Shareholders shall deliver to the Company, in form and substance reasonably
satisfactory to the Company, certificates evidencing the Series C1 Shares,
together with stock powers authorizing the officers of the Company to effect the
transfer of the Series C1 Shares to the Company;
 
 
 

 
 
(ii)
The Company shall deliver to Shareholders, in form and substance reasonably
satisfactory to Shareholders, certificates evidencing the Series C2 Shares,
registered in the name of Shareholders.

 
4.
General Provisions.

 
 

 
(a)
Governing Law. This Agreement is to be construed in accordance with and governed
by the internal laws of the State of Delaware without giving effect to any
choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Delaware to the rights
and duties of the Parties.

 
 
(b)
Severability. If any provision of this Agreement is held by a court or other
tribunal of competent jurisdiction to be invalid or unenforceable for any
reason, the remaining provisions shall continue in full force and effect without
being impaired or invalidated in any way, and the Parties agree to replace any
invalid provision with a valid provision which most closely approximates the
intent and economic effect of the invalid provision.

 
 
(c)
Waiver. The waiver by either party of a breach of or default under any provision
of this Agreement shall not be effective unless in writing and shall not be
construed as a waiver of any subsequent breach of or default under the same or
any other provision of this Agreement. Further, any failure or delay on the part
of either party to exercise or avail itself of any right or remedy that it has
or may have hereunder shall not operate as a waiver of any such right or remedy
or preclude other or further exercise thereof or of any other right or remedy.

 
 
(d)
Notices. Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified in writing. Such notice shall be
deemed given: (i) if delivered personally, upon delivery as evidenced by
delivery records; (ii) if sent by telephone facsimile, upon confirmation of
receipt; (iii) if sent by certified or registered mail, postage prepaid, five
(5) days after the date of mailing; of (iv) if sent by nationally recognized
express courier, two (2) business days after date of placement with such
courier.

  
 
(e)
No Third Party Beneficiaries. Nothing in this Agreement shall be construed to
confer any rights or benefits upon any person other than the Parties hereto, and
no other person shall have any rights or remedies hereunder.
 
 
 
 
(f)
Termination. This Agreement may be terminated upon written notice at any time
prior to Closing by mutual written consent of the terminating Shareholder and
the Company (the Terminating Parties”). Termination of this Agreement will
terminate all rights and obligations of the Terminating Parties under this
Agreement and this Agreement will become void and have no force or effect on the
Terminating Parties.

 
 
(g)
Entire Agreement. This Agreement constitutes the entire agreement between the
Parties and supersedes all prior oral and written agreements between the Parties
hereto with respect to the subject matter hereof.

 
 
(h)
Counterparts. This Agreement may be executed in one or more counterparts
(including fax counterparts) each of which shall be deemed an original and all
of which shall be taken together and deemed to be one instrument.


 
[SIGNATURE PAGES FOLLOW]
 
 

 
 

 
 
 
IN WITNESS WHEREOF, the parties have executed this Share Exchange Agreement as
of the date first above written.
 
COMPANY:
Guided Therapeutics, Inc.
 
By:
Name: Gene S. Cartwright
Title: President and Chief Executive Officer
 
                                                                        SHAREHOLDERS:
 
 
 
By:
Name:
Title:
 
 
By: 
Name: 
Title:   
 
 
 
By:
Name:
Title:
 
 
 
 
